Order entered August 21, 2013




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-13-00380-CV

                           RICHARD A. MYERS, ET AL., Appellants

                                             V.

                             LINDA PAVLIK, ET AL., Appellees

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-13928

                                          ORDER
       We GRANT appellant’s August 16, 2013 motion for an extension of time to file a notice

of appeal. The notice of appeal filed by appellants on March 20, 2013 is deemed timely for

jurisdictional purposes.


                                                    /s/   DAVID LEWIS
                                                          JUSTICE